HEDRICK, Chief Judge.
Defendants have appealed from the following interlocutory orders: 1) Orders entered 30 September 1985 ordering defendants 1054 Charlotte, Inc.; Eighty-Nine Forty-One East Independence, Inc.; 6101 Wilkinson Boulevard, Inc.; and Cinema Blue of Charlotte, Inc. to produce documents and things requested by plaintiff; 2) orders entered 3 October 1985 denying all defendants’ motions to suppress evidence; and 3) orders entered 3 October 1985 denying all defendants’ motions to dismiss for lack of a prior adversary hearing. The record on appeal was filed in this Court on 3 February 1986. After briefs were filed, plaintiff, appellee made a motion to dismiss the appeal on the grounds that no appeal lies from these interlocutory orders. Ruling on the motion to dismiss was referred to the panel to which the case is assigned.
The case was assigned to this panel and calendared for hearing on the date listed above. This appeal is dismissed as being from interlocutory orders not affecting a substantial right.
Appeal dismissed; writ of supersedeas and temporary stay dissolved, and the cause is remanded to the superior court for further proceedings.
Judges Webb and Wells concur.